Citation Nr: 0514495	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-20 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
 


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 1997 and 
April 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania. This case 
was the subject of an October 2002 hearing before the 
undersigned Board member.

In January 2003, the Board held that new and material 
evidence had been submitted to reopen claims for service 
connection for left knee, right knee, and low back 
disabilities and for headaches. These issues were the 
subjects of a Board remand in July 2003. Following a VA 
examination in July 2004, service connection was granted for 
post traumatic osteoarthritis, left knee, in a rating 
decision in January 2005. The remaining issues are now before 
the Board for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Neither a right knee disability, a low back disability, 
nor headaches was present in service or for several years 
thereafter, and these disabilities are not otherwise related 
to service.


CONCLUSION OF LAW

A right knee disability, a low back disability, and headaches 
were not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002); 38 
C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
initial claim of service connection prior to enactment of the 
VCAA.  Letters sent to the veteran in March 2003, December 
2003, and May 2004 effectively notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the above notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private medical records and VA Medical Center (VAMC) 
treatment records.  There is no indication of relevant, 
outstanding records that would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA 
examinations with medical opinions were obtained in July 
2004.  For all the foregoing reasons, the Board concludes 
that VA's duties to the veteran have been fulfilled with 
respect to the issue on appeal.  

Background

Service medical records (SMR) disclose a November 14, 1966 
entry where the veteran was referred for evaluation to the 
Orthopedic Clinic of the U.S. Naval Hospital, San Diego from 
the USS Bon Homme Richard because of complaints of an injured 
knee in May 1966 with persistent complaint referable to the 
left knee.  SMRs are negative for a right knee injury or 
disease and headaches.  The examination at release from 
active duty in August 1967 did not disclose a right knee or 
low back disorder, or headaches.  

The first medical evidence after service separation is in  
March 1971 when a VA medical examination was conducted.  The 
veteran is recorded as stating that his left knee was injured 
slightly in service but it did not bother him much. The 
veteran gave a history of injuring his right knee by twisting 
or banging it in a car wreck.  He further related that it 
ached only in cold weather.  It was also reported that the 
veteran gave a history of two car wrecks in service one being 
more serious and causing a 'concussion'.  He related that his 
neck would get stiff at times. He also had complaints of 
headaches from the upper part of the neck, spreading over the 
occipital area. 

X-rays of the knees and cervical spine disclosed no 
abnormality except soft tissue thickening involving each side 
of the base of the neck.  The report indicated that on 
examination both knees were minimally tender, showed normal 
supporting ligaments, no crepitation, no enlargement, 
swelling, or limitation of motion.  X-rays of the knees 
showed no abnormality of the knees. The lower back remained 
slightly straightened on forward flexion but there was no 
tenderness and no subjective complaints referable to it.  
Diagnoses included contusion, knees in an auto accident 1966; 
no orthopedic disease of the knees, and headaches due to 
cervical spine condition.

The record also includes a September 1992 (received; 
September 1987 signed) decision by D. J. Kozma, 
Administrative Law Judge (ALJ), Social Security 
Administration.  It is stated in the findings that the 
veteran was found to have severe chronic lumbar strain with 
left L5 radiculopathy.  This disability was not linked to 
service in this ALJ's decision.

A March 1997 letter from Dr. R.G.E. reveals the veteran 
complained of low back pain when requesting treatment in 
January 1983.  Evaluation and objective testing supported 
diagnosis of chronic low back pain syndrome with left L5 
radiculopathy.  In the opinion of Dr. R.G.E., the chronic 
problems involving spinal disease may have begun with the 
multiple motor vehicle injuries sustained during the 
veteran's active service.  

December 2001 records of an evaluation of the back by Dr. 
J.D.K. noted the original injury occurred in 1981, when the 
veteran was working for Westinghouse.  The veteran had been 
on disability since that time.  

In October 2002, the veteran appeared and gave testimony 
before the undersigned Veterans Law Judge.  He testified he 
was injured in an automobile accident in 1965.  (T-2).  When 
he was discharged from the service he was still having 
problems with his low back.  After service he was treated at 
the VA in Pittsburgh.  (T-3).  His problems with his low back 
included pain going down his lower left leg.  He had been 
seeing Dr. E., since 1981.  (T-4).  He also injured his knees 
in the automobile accident in service.  (T-5).  His headaches 
also followed the accident.  (T-8, 9).  

March 2004 records from Dr. R.G.E, noted the veteran 
complained of bilateral knee pain.  The veteran stated his 
knee problems had begun approximately two and one half months 
before.  He denied any recent injuries to his knees.  He did 
have an injury back in 1981, that caused low back pain, but 
he had no significant injuries to his knees.  June 1996 X-
rays revealed very minimal degenerative changes of both 
knees.  

In July 2004, a VA examination of the back and knees was 
performed.  Examination of the back revealed moderate pain of 
the left paraspinal musculature in his low back.  Examination 
of the knees found no evidence of effusion or significant 
crepitus.  They were stable to varus-valgus and anterior-
posterior stresses.  Range of motion was from 0 to 130 
degrees, bilaterally.  There was no joint line tenderness.  
X-rays of the knees were relatively normal, except for medial 
compartment narrowing bilaterally, consistent with mild to 
moderate degenerative changes.  After examining the veteran 
and reviewing the records the VA physician wrote the 
following:  The patient's right knee does not exhibit 
significant pain and pathology, objectively, and is not 
secondary to his left knee injury.  The patient's back pain 
is more than likely due to an injury, which he suffered in 
1981 while working at Westinghouse, and is not likely related 
to his military service, and not secondary to his left knee 
injury.  

A VA neurological evaluation in July 2004 noted the veteran 
was unable to give an exact onset date of his headaches.  In 
his diagnosis, the VA physician stated the veteran's current 
symptoms were consistent with tension headache.  According to 
the medical record, these symptoms began some significant 
time after his service and his concussion sustained in the 
service.  The veteran offered no history, and there was no 
documentation in the record of headaches after the 
concussion.  The VA physician concluded it was unlikely the 
veteran had posttraumatic headache disorder.  The headaches 
were frontal in nature and were not triggered by neck 
movements, compression of the great occipital notch, or 
paracervical rotation of the neck.  It was therefore, 
unlikely the headaches were secondary to the veteran's 
previous cervical injury.  He concluded there was no evidence 
to suggest the headaches began during service.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran in effect contends that he has chronic low back 
and right knee disabilities and headaches as a consequence of 
injuries sustained in a car accident while on active duty. 
Service medical records do show that the veteran received 
care for a cerebral concussion in June 1966 and for a left 
knee problem in November of that year. Service medical 
records do not disclose any reference to a right knee or low 
back injury or condition, and neither a right knee or low 
back condition was evident at the time of a VA examination in 
March 1971.

The evidence includes a March 1997 statement from R.G.E., 
M.D., who suggests that the veteran's low back condition may 
have begun with multiple in service car accidents. However, 
records from J.D.K., M.D., to whom the veteran was referred 
by Dr. E., clearly note that the veteran's low back condition 
had begun with a 1981 injury at Westinghouse. Further, the VA 
physician who conducted the VA examination in July 2004 also 
attributed the veteran's current low back pathology to the 
1981 industrial accident.

With regard to the right knee, x-rays disclosed degenerative 
changes were initially shown by June 1996, many years post 
service. The VA examiner in July 2004 indicated that the 
veteran did not manifest significant pathology of the right 
knee, unrelated to the left knee. No medical opinion or other 
competent medical evidence to support the veteran's 
assertions regarding the right knee has been submitted.

The report of the March 1971 VA examination indicates that 
the veteran did complain of headaches, which the examiner 
believed were related to a cervical spine condition. On 
neurological examination in July 2004, the headaches 
described by the veteran were considered due to tension. The 
examiner commented that there was no documentation of 
headaches after the in service concussion and that the nature 
of the headaches made it unlikely they were due to any 
cervical spine injury. Again, no medical opinion or other 
competent medical evidence to the contrary has not been 
presented. 

Following review of the aforementioned medical evidence, the 
Board finds that the veteran does not have a current low back 
or right knee disorder, or headaches, which are related to an 
in service vehicle accident or otherwise to his period of 
military service.  In reaching its decision, the Board has 
taken into account the testimony provided by the veteran 
regarding his claims.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court of Appeals for Veterans Claims has also held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a low back or right knee disorder, or 
headaches, related to his period of military service, the 
claims of service connection must be denied.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability, a low back 
disability, and headaches is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


